     Case 3:19-cv-01301-CAB-DEB Document 91 Filed 07/20/20 PageID.3387 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    IMPACT ENGINE, INC.,                              Case No.: 3:19-cv-01301-CAB-DEB
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION FOR EXTENSION OF
                                                        TIME FOR GOOGLE TO PRODUCE
14    GOOGLE LLC,
                                                        CERTAIN DOCUMENTS
15                                   Defendant.         [DKT. NO. 90]
16
17          Before the Court is the parties’ “Joint Motion for Extension of Time for Google to
18    Produce Certain Documents.” Dkt. No. 90. Good cause appearing, the Joint Motion is
19    GRANTED. The Court orders that the deadline for Google LLC to supplement its response
20    to Impact Engine, Inc.’s Request for Production No. 4, re non-custodial documents, is
21    extended from July 17, 2020 to August 17, 2020.
22          IT IS SO ORDERED.
23
24    Dated: July 20, 2020
25
26
27
28

                                                    1
                                                                           3:19-cv-01301-CAB-DEB
